DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamanaka (WO2016166938), via the English language equivalent (US20180072133) in view of Tumas (US20150025738) and Ahmed (US6145751).   
Regarding claim 1, Yamanaka teaches a processor configured to: sense (via temperatures sensor” – 3; Fig. 5 & it is also noted infrared sensor 3 includes a plurality of “temperature sensing units” - ¶[0040]), using one or more sensors, ambient conditions associated with one or more conditions of a vehicle (interior temperatures of a vehicle are inherently “associated with” exterior conditions of the vehicle, for example via solar exposure and/or outdoor air temperature); determine, by the processor, context of an occupant of the vehicle (“clothing amount determining unit” – 15; Fig. 5); analyze, , by the processor, one or more ambient conditions and the context (¶[0049]); and adjust (¶[0050]), by the processor, 
Yamanaka is considered imply (as the controls scheme as taught by Yamanaka would otherwise not be useful in its intended purpose), a computer program product for facilitating vehicle occupant comfort, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the processor to achieve the disclosed functions, however, Yamanaka does not explicitly disclose this limitation.  
	Tumas teaches it is old and well known in the art that the processor contains a computer program product for facilitating vehicle occupant comfort, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the processor to achieve the disclosed functions (“processor…and memory that execute one or more software or firmware programs...that provide the described functionality).  
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Yamanaka to include wherein the processor is provided with a program for executing the functions of Yamanaka as taught by Tumas, which would provide the benefit of a control system capable of being turned on and off while retaining and saving the programs, algorithm and/or logic by which it functions.  
Yamanaka does not teach wherein the analyzing comprises determining: a pre-adjustment status and a post-adjustment status of comfort facilities of the vehicle, corresponding to prior ambient conditions and prior occupant body parameters; and a prior 
Ahmed teaches wherein the analyzing comprises determining: a pre-adjustment status (historical setpoint – claim 15 & Col. 10-11) and a post-adjustment status (predicted setpoint – claim 15 & Col. 10-11) of comfort facilities, corresponding to prior ambient conditions (historical data, Col. 10, lines 49-52) and prior occupant body parameters (metabolic rate, clothing insulation – Col. 5, lines 25-30); and a prior continuous comfort index (see comfort table, Col. 5, lines 35-45) based on a Euclidean distance (Euclidean distance – Col. 11, lines 20-25) between the pre-adjustment and post-adjustment statuses, in order to provide an improved manner to updating the thermal setpoints in an air conditioning system for thermal comfort of the users (Col. 1, lines 0-15). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Yamanaka to include the analysis of Ahmed, in order to provide an improved manner to updating the thermal setpoints in an air conditioning system for thermal comfort of the users (Col. 1, lines 0-15).
Regarding claim 2, Yamanaka teaches the limitations of claim 1, and Yamanaka further teaches sensing a body temperature (“occupant temperature” – 31; Fig. 5) of the occupant. 
Regarding claim 3, Yamanaka teaches the limitations of claim 1, and Yamanaka further teaches inferring, by the processor, information of an action of the occupant (“determines putting on or taking of clothing” - ¶[0052]).
.
Claims 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamanaka (WO2016166938), via the English language equivalent (US20180072133) in view of Tumas (US20150025738) and in further view of Ahmed (US6145751) and Yang (US20120170817). 
Regarding claim 5, Yamanaka teaches the limitations of claim 1, and Yamanaka is silent to further generating, by the processor, a profile component that determines one or more comfort profiles for high frequency occupants of the vehicle.
Yang teaches generating, by the processor, a profile component that determines one or more comfort profiles for high frequency occupants of the vehicle (“registered users…preferred temperature record 254 and user weighted information…” - ¶[0030]), in order to control the air conditioner for a plurality of users in a vehicle based on weighted information, thereby enhancing the comfort of the users (¶[0004]).   
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Yamanaka  to include the profiles  as taught by Yang, in order to control the air conditioner for a plurality of users in a vehicle based on weighted information, thereby enhancing the comfort of the users (¶[0004]).   
Regarding claims 6-7, Yamanaka teaches the limitations of claim 1, and Yamanaka is silent to employing,  by the processor, a facial recognition to infer a comfort level of at least one of the one or more occupants, and wherein the inference is based on one or more facial 
Yang teaches employing,  by the processor, a facial recognition (“face recognition module” – 23; Fig. 2)  to infer a comfort level of at least one of the one or more occupants, and wherein the inference is based on one or more facial expressions and pattern recognition to infer a comfort level of at least one of the one or more occupants (“facial emotion” & “determines a user who expresses sleeping look” - ¶[0031]), in order to control the air conditioner for a plurality of users in a vehicle based on weighted information, thereby enhancing the comfort of the users (¶[0004]).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Yamanaka to include the facial recognition and pattern recognition as taught by Yang, in order to control the air conditioner for a plurality of users in a vehicle based on weighted information, thereby enhancing the comfort of the users (¶[0004]).   
Allowable Subject Matter
Claims 8-16 are allowed.
The closest art of record is Yamanaka and Ahmed.
Yamanaka as modified by Ahmed teaches the invention, substantially as claimed, however, fails to teach or suggest wherein the computer program includes clustering, according to prior body parameters, the training samples that have a prior continuous comfort index better than the current continuous comfort index; identifying a cluster having prior body parameters closest to the current body parameters; calculating representative ambient 
Thus, Yamanaka and Ahmed alone, or in combination with any other known prior art does not anticipate or render obvious the claimed invention.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC S RUPPERT whose telephone number is (571)272-9911.  The examiner can normally be reached on Monday - Friday 8 am - 4 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIC S RUPPERT/Primary Examiner, Art Unit 3763